DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Watson on 06-07-2022.
The application has been amended as follows: 

In the claims:
1.	(Currently Amended) A residential pneumatic mailbox and mailing system comprising:	
a mailbox positioned along a curbside of a home, the mailbox including:
an illumination light configured for illuminating area around the mailbox;
a first security camera with night vision and positioned on a top of the mailbox, the first security camera is aimed away from a front of the mailbox, where the first security camera is configured for monitoring or recording in front of the mailbox in and around the curbside of the home; and 
a second security camera with the night vision positioned on the top of the mailbox, the second security camera is aimed away from a back of the mailbox, where the second security camera is configured for monitoring or recording behind the mailbox in a yard between the mailbox and the home, and of the home;
an illuminated panel on one or both sides of the mailbox for providing an illuminated street address, custom messages, streaming ads, or a combination thereof; and
an automated door configured for automatically opening and closing for accessing a courier canister inside of the mailbox and locking the courier canister inside of the mailbox;
a receiving unit positioned in an inside of the home or on an outside of the home;
pneumatic tubing connected between the mailbox and the receiving unit;
the courier canister is sized and configured to hold mail and configured for moving back and forth in the pneumatic tubing between the mailbox and the receiving unit; and
a compressor and control unit configured to control movement of the courier canister within the pneumatic tubing back and forth between the mailbox and the receiving unit, wherein the control unit is configured for controlling:
the automated door;
the first security camera;
the second security camera;
the illumination light; and
the illuminated panels on one or both sides of the mailbox to display the illuminated street address, the custom messages, the streaming ads, or the combinations thereof, in set time intervals;
wherein, the residential pneumatic mailbox and mailing system is configured to transport the mail inside of the courier canister from the mailbox positioned along the curbside of the home to the receiving unit on the inside of the home or on the outside of the home, and vice versa.

2.	(Canceled).

3.	(Currently Amended) The residential pneumatic mailbox and mailing system of Claim 1, wherein the illumination light is an LED light positioned on the front of the mailbox configured for illuminating the area around the mailbox, where the illumination light is configured to automatically turn on at dark and back off when it is lighter.

4.	(Canceled).

5.	(Canceled).

6.	(Previously Presented) The residential pneumatic mailbox and mailing system of claim 1, wherein, a combination of the first security camera and the second security camera providing a 360 degree view around the mailbox for 24/7 monitoring or recording of the home, the yard, the mailbox, and its surroundings.

7.	(Previously Presented) The residential pneumatic mailbox and mailing system of claim 1, wherein the mailbox including the illuminated street address on one or both sides of the mailbox.

8.	(Previously Presented) The residential pneumatic mailbox and mailing system of claim 1, wherein the set time intervals being 10-15 seconds.

9.	(Previously Presented) The residential pneumatic mailbox and mailing system of claim 1, wherein the illuminated panels on one or both sides of the mailbox being LCD or LED displays configured to display the illuminated street address, the custom messages, the streaming ads, or the combinations thereof.

10.	(Currently Amended) The residential pneumatic mailbox and mailing system of claim 1, wherein the mailbox further including an automated shipment indicator configured for automatically indicating when outgoing mail is to be picked up by a mailman, wherein the automated shipment indicator is a red light positioned on the side of the mailbox that automatically illuminates when the outgoing mail is inserted into the courier canister through the receiving unit by an owner.

11.	(Canceled). 

12.	(Previously Presented) The residential pneumatic mailbox and mailing system of claim 1 further including a set of key fobs for operating the automated door of the mailbox, the set of key fobs including at least a first key fob for use by an owner for operating the automated door and a second key fob for use by a mailman for operating the automated door.

13.	(Previously Presented) The residential pneumatic mailbox and mailing system of claim 1, wherein the control unit is positioned in the receiving unit and includes a console configured for controlling:
the automated door;
the first security camera;
the second security camera;
the illumination light;
movements of the courier canister between the mailbox and the receiving unit; and
the illuminated panels on one or both sides of the mailbox being LCD or LED displays configured to display an illuminated street address, custom messages, streaming ads, or combinations thereof, in set time intervals, wherein the set time intervals being 10-15 seconds.

14.	(Original) The residential pneumatic mailbox and mailing system of claim 1, wherein the mailbox is made from seamless aluminum or metal and plastics, where an automated door is made of steel, and wherein the mailbox having:
a staff design with a vertical orientation; or
a unicorn design with an angled orientation leaning toward the front of the mailbox, where an automated door is positioned approximately over the curbside.

15.	(Original) The residential pneumatic mailbox and mailing system of claim 14, wherein the mailbox including a breakaway feature at a base of the mailbox, the breakaway feature is configured to allow the mailbox to fold downwards at the base to avoid severe damage when the mailbox is hit.

16.	(Original) The residential pneumatic mailbox and mailing system of claim 1, wherein the mailbox is configured as a security system, an advertising tool, and a postal delivery mechanism.

17.	(Currently Amended) A residential pneumatic mailbox and mailing system comprising:	
a mailbox positioned along a curbside of a home, the mailbox having:
a staff design with a vertical orientation; or
a unicorn design with an angled orientation leaning toward a front of the mailbox, where an automated door is positioned approximately over the curbside;
the mailbox including an illumination light configured for illuminating an area around the mailbox, the illumination light positioned on the front of the mailbox configured for illuminating the area around and below the mailbox, where the illumination light is configured to automatically turn on at dark and back off when it is lighter;
the mailbox further including: 
a first security camera with night vision positioned on a top of the mailbox and aimed away from the front of the mailbox, where the first security camera is configured for monitoring or recording in front of the mailbox in and around the curbside of the home; and 
a second security camera with the night vision positioned on the top of the mailbox and aimed away from a back of the mailbox, where the second security camera is configured for monitoring or recording behind the mailbox in a yard between the mailbox and the home, and of the home;
wherein, the combination of the first security camera and the second security camera providing a 360 degree view around the mailbox for 24/7 monitoring or recording of the home, the yard, the mailbox, and its surroundings;
the mailbox further including an illuminated street address on one or both sides of the mailbox;
the mailbox including an illuminated panel on one or both side of the mailbox for providing the illuminated street address, custom messages, streaming ads, or a combination thereof, wherein the illuminated panels on one or both sides of the mailbox being displays configured to display the illuminated street address, the custom messages, the streaming ads, or combinations thereof in set time intervals, wherein the set time intervals being 10-15 seconds; 
the mailbox further including an automated shipment indicator configured for automatically indicating when outgoing mail is to be picked up by the mailman, wherein the automated shipment indicator is a red light positioned on the side of the mailbox that automatically illuminates when the outgoing mail is inserted into a courier canister through the receiving unit by an owner;
the mailbox further including a breakaway feature at a base of the mailbox, the breakaway feature is configured to allow the mailbox to fold downwards at the base to avoid severe damage when the mailbox is hit;
a receiving unit positioned in an inside of the home or on an outside of the home;
pneumatic tubing connected between the mailbox and the receiving unit;
a courier canister sized to hold mail and configured for moving back and forth in the pneumatic tubing between the mailbox and the receiving unit; 
the mailbox further including the automated door configured for automatically opening and closing for accessing a courier canister inside of the mailbox;
a set of key fobs for operating the automated door of the mailbox, the set of key fobs including at least:
a first key fob for use by the owner for operating the automated door; and 
a second key fob for use by the mailman for operating the automated door; and
a compressor and control unit configured to control movements of the courier canister within the pneumatic tubing back and forth between the mailbox and the receiving unit, wherein the control unit is positioned in the receiving unit and includes a console configured for controlling:
the automated door;
the first security camera;
the second security camera;
the illumination light;
the movements of the courier canister between the mailbox and the receiving unit;
the illuminated panels on one or both sides of the mailbox configured to display the illuminated street address, custom messages, streaming ads, or combinations thereof in set time intervals, wherein the set time intervals being 10-15 seconds;
wherein, the residential pneumatic mailbox and mailing system is configured to transport the mail inside of the courier canister from the mailbox positioned along the curbside of the home to the receiving unit on the inside of the home or on the outside of the home, and vice versa; and
wherein the mailbox of the residential pneumatic mailbox and mailing system is configured as a security system, an advertising tool, and a postal delivery mechanism.

18.	(Canceled).

19.	(Canceled).

20.	(Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As indicated in paragraph 47 of the Office action dated 07-21-2021, regarding claim 17, the prior art of record fails to disclose or suggest the residential pneumatic mailbox and mailing system as claimed in detail, specifically wherein the wherein the control unit console is configured for controlling all of the following: the automated door; the first security camera; the second security camera; the illumination light; the illuminated panels on one or both sides of the mailbox configured to display the illuminated street address, custom messages, streaming ads, or combinations thereof in set time intervals, wherein the set time intervals being 10-15 seconds.  As argued by the applicant in reply dated 10-28-2021, claim 1 was amended to include the above allowable subject matter and is therefore allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677